Opinión concurrente emitida por el Juez Asociado Señor Martínez Torres, a la cual se unió el Juez Asociado Se-ñor Feliberti Cintrón. Coincido con el resultado al que llega una mayoría de este Tribunal de confirmar la Resolución Núm. CEE-RS-16-90 de la Presidenta de la Comisión Estatal de Eleccio-nes (CEE). Sin embargo, no puedo estar conforme con el proceder de la mayoría de resolver esta controversia a tra-vés de una Sentencia sin tan siquiera tratar de llegar a un consenso, a pesar de que una lectura de las distintas po-nencias de los Jueces de este Tribunal contienen funda-mentos legales comunes para arribar a un mismo resultado. Las diferencias —mayormente de metodología interpretativa— son salvables si se quiere producir una opinión que refleje el consenso que existe en el Tribunal. Una cosa es que una ponencia no obtenga los votos para ser la Opinión del Tribunal; otra muy distinta es lo que pasó aquí: nunca se propuso al Pleno una posible Opinión del Tribunal. Desde el inicio se trató de que solo se certifi-cara una Sentencia. Me parece lamentable que desperdiciemos la oportuni-dad de sentar un precedente claro sobre una controversia de semejante envergadura en nuestro ordenamiento jurí-dico y claudiquemos de nuestro deber como máximos intér-pretes de la Constitución, Cabe preguntarse: si no íbamos a pautar nada, ¿para qué certificamos este caso? ¿Por qué no dejamos que siguiera su curso con premura en el sis-tema de tribunales? Con toda probabilidad, el caso estaría resuelto hoy comoquiera, sin que este Tribunal pautara nada. En otras palabras, estaríamos precisamente donde estamos hoy. Peor aún, la negativa de este Tribunal a tratar de pro-ducir una opinión puede dejar la impresión de que el Tribunal no quiere pautar para reservarse el derecho de cam-biar su criterio en el futuro. Aunque no sea cierta, esa impresión de que este Tribunal está “velando güira” le hace mucho daño a la credibilidad de nuestros dictámenes pre-sentes y futuros. Esa credibilidad es el único sostén para que todos los sectores acaten nuestras decisiones. Mi con-ciencia me impide dar mi voto de conformidad a la erosión de nuestra legitimidad ante el Pueblo de Puerto Rico. Por mi parte, entiendo indispensable exponer los fundamentos legales que me llevan a coincidir con el dictamen del Tribunal. Aunque este caso comprende cuatro recursos de revi-sión, los planteamientos legales de los candidatos Hernán-dez, Rodríguez Otero y Ruiz Nieves son similares. En esen-cia, aducen que la determinación de la Presidenta de la CEE no está conforme con la metodología de interpretación y adjudicación originalista adoptada por este Tribunal. De esa manera, sostienen que el análisis correcto para dispo-ner de la controversia ante nuestra consideración debe ser textualista y, por lo tanto, un candidato independiente al Senado y un candidato de un partido que no logró preser-var su franquicia electoral en los comicios electorales de este año no pueden ser considerados como pertenecientes a un “partido de minoría” para ningún fin bajo la See. 7 del Art. Ill de la Constitución de Puerto Rico. Art. Ill, Sec. 7, Const. PR, LPRA, Tomo 1. No obstante, según se expone a continuación, la interpretación propuesta por los candida-tos Hernández, Rodríguez Otero y Ruiz Nieves no es cón-sona con una lectura integral del texto constitucional y am-pliaría la composición del Senado de Puerto Rico en números y proporciones no considerados por los forjadores de la Constitución. H — i El pasado 8 de noviembre de 2016 se celebraron las elec-ciones generales en Puerto Rico. En estas, el Partido Nuevo Progresista (PNP) ganó veintiuno de los veintisiete escaños en el Senado de Puerto Rico. Por su parte, el Par-tido Popular Democrático (PPD) obtuvo cuatro escaños, mientras que el Partido Independentista Puertorriqueño alcanzó solo uno. En esos comicios también resultó electo un candidato independiente, el Sr. José Vargas Vidot. En términos del cargo a la gobernación, el Dr. Ricardo Rosselló Nevares resultó electo gobernador bajo la insignia del PNP por un total de 660,510 votos, lo que representa un 41.80 por ciento del voto popular. Este resultado activó el inciso (a) de la See. 7 del Art. Ill de nuestra constitución, infra, denominada comúnmente como Ley de Minorías. En vista de lo anterior, la Comisión Estatal de Elecciones (CEE) certificó la elección de tres candidatos del PPD por adición, sobre los cuales no hay controversia. Así, el Senado quedó compuesto por treinta senadores, de los cuales veintiuno son del PNP, siete del PPD, uno del PIP y, por último, el señor Vargas Vidot. Así las cosas, tres candidatos del PPD solicitaron a la CEE que los declarara electos por adición en virtud de la Ley de Minorías. Estos fueron el Sr. Juan Pablo Hernán-dez, candidato del distrito senatorial de Guayama, el Sr. Ángel M. Rodríguez Otero, también candidato del distrito senatorial de Guayama, y el Sr. Ramón Ruiz Nieves, can-didato por el distrito senatorial de Ponce. En esencia, el señor Hernández argüyó que los mecanis-mos en la See. 7, supra, operan únicamente a favor de “par-tidos de minoría”. De este modo sostuvo que con un len-guaje claro no es posible considerar a un candidato independiente dentro de los nueve escaños por adición. Se-gún su lógica, solo cinco senadores de partidos de minoría resultaron electos, cuatro del PPD y uno del PIP. Por lo tanto, restarían cuatro candidatos adicionales por añadir de los senadores por acumulación. Similarmente, el señor Rodríguez Otero adujo que pro-cede excluir del cálculo de nueve senadores por adición al señor Vargas Vidot. Sin embargo, añadió que se debe ex-cluir también al candidato electo por el PIP, ya que los escaños corresponden a “partidos de minoría” debidamente inscritos y este partido no obtuvo los votos necesarios. Por último, el señor Ruiz Nieves argumentó lo mismo que el señor Rodríguez Otero con respecto al candidato in-dependiente y al candidato por el PIP. La diferencia es que este solicitó además que, para efectos del cómputo de la proporción de votos obtenidos, se excluyan las papeletas en blanco, las nulas y las de nominación directa de personajes ficticios. Por consiguiente, precisó que procedería añadir cinco senadores de los cuales tres corresponderían a los candidatos por acumulación ya certificados y dos corres-ponderían a candidatos por distritos con la más alta pro-porción de votos que no fueron elegidos, luego de excluir las papeletas que sugirió. Tras varios trámites procesales y con el beneficio de las posturas de los comisionados electorales, se realizó una vista. En ella, las partes tuvieron que argumentar sus pos-turas, pero los comisionados electorales no lograron alean-zar un criterio unánime. Así, la controversia quedó ante la consideración de la Presidenta de la CEE. El 30 de noviembre de 2016, la Presidenta de la CEE emitió la Resolución Núm. CEE-RS-16-90 en la que denegó la solicitud de los candidatos Hernández, Rodríguez Otero y Ruiz Nieves. La Presidenta de la CEE entendió que un análisis del historial y los debates de la Convención Cons-tituyente revelan que dentro de los nueve senadores reque-ridos por la Ley de Minorías deben ser incluidos los candi-datos que representen un núcleo de opinión distinto aunque no esté afiliado a un partido político. Además, re-conoció que la interpretación propuesta por los candidatos Hernández, Rodríguez Otero y Ruiz Nieves conllevaría al-terar las dos terceras partes que el PNP obtuvo como re-sultado del voto directo del Pueblo. En esa línea, la Presi-denta de la CEE resaltó que la referida cláusula no busca impedir que un partido que ganó el favor electoral pierda su mayoría, sino que se articuló para conceder que las mi-norías tuvieran representación legislativa para ejercer una función fiscalizadora. Insatisfechos con el proceder de la Presidenta de la CEE, los candidatos Hernández, Rodríguez Otero y Ruiz Nieves recurrieron en revisión al Tribunal de Primera Ins-tancia en casos separados. Posteriormente, el señor Her-nández, el senador Thomas Rivera Schatz, candidato a se-nador electo por el PNP, y la Sra. Norma Burgos Andújar, en su función de comisionada electoral del PNP, acudieron ante esta Curia y solicitaron la certificación de los casos presentados ante el foro primario. Tras determinar que las controversias formuladas gozan de un alto interés público, que resultan noveles en nuestro ordenamiento jurídico y que redundan estrictamente en un asunto de Derecho, cer-tificamos los recursos presentados. Asimismo, paralizamos los procedimientos ante el Tribunal de Primera Instancia y ordenamos la certificación del diligenciamiento de los em-plazamientos, así como la presentación de los alegatos de las partes. Con el beneficio de la comparecencia de las partes, pro-cedemos a resolver la controversia instada. II A. Origen y texto de la Sección 7 El esquema adoptado en la See. 7, supra, surgió en res-puesta a las preocupaciones que generaron los resultados electorales en la Isla durante la segunda mitad de la dé-cada del cuarenta. J. Trías Monge, Historia constitucional de Puerto Rico, San Juan, Ed. UPR, 1982, Vol. III, págs. 143-145. En particular, generó inquietudes el hecho de que durante los cuatrienios de 1944-1948 y de 1948-1952, el Partido Popular Democrático obtuvo victorias abrumado-ras en las cámaras legislativas, al punto de que las mino-rías apenas lograron obtener una ínfima parte de los esca-ños legislativos. Ese panorama motivó a los dirigentes políticos de entonces a idear un mecanismo que le garanti-zara representación a las minorías en la Asamblea Legis-lativa, a pesar de que sus candidatos no resultaren electos por el Pueblo. Faster v. Busó, 102 DPR 327, 334 (1974). No obstante, el esquema de representación proporcional exis-tente en otros países, el cual subsanaría esa preocupación, fue rechazado. Así, el diseño constitucional finalmente adoptado fue producto de un balance entre la aspiración de fortalecer la representación minoritaria para evitar que un solo partido acaparara las cámaras legislativas y la idea de contar con “partidos fuertes, capaces de dirigir por sí solos el país en la difícil tarea de reconstrucción, sin necesidad de coaliciones comprometedoras”. Trías Monge, op. cit., pág. 145. Como resultado de ese esfuerzo, la Constitución contó con el apoyo de las minorías y el proceso derivó en la adopción final del texto actual de la See. 7, supra, el cual dispone: See. 7. [Representación de partidos de minoría; miembros adicionales] Cuando en una elección general resultaren electos más de dos terceras partes de los miembros de cualquiera de las cá-maras por un solo partido o bajo una sola candidatura, según ambos términos se definan por ley, se aumentará el número de sus miembros en los siguientes casos: (a) Si el partido o candidatura que eligió más de dos terceras partes de los miembros de cualquiera o ambas cámaras hu-biese obtenido menos de dos terceras partes del total de los votos emitidos para el cargo de Gobernador, se aumentará el número de miembros del Senado o de la Cámara de Represen-tantes o de ambos cuerpos, según fuere el caso, declarándose electos candidatos del partido o partidos de minoría en nú-mero suficiente hasta que la totalidad de los miembros del partido o partidos de minoría alcance el número de nueve en el Senado y de diecisiete en la Cámara de Representantes. Cuando hubiere más de un partido de minoría, la elección adi-cional de candidatos se hará en la proporción que guarde el número de votos emitidos para el cargo de Gobernador por cada uno de dichos partidos con el voto que para el cargo de Gobernador depositaron en total esos partidos de minoría. Cuando uno o más partidos de minoría hubiese obtenido una representación en proporción igual o mayor a la proporción de votos alcanzada por su candidato a Gobernador, no participará en la elección adicional de candidatos hasta tanto se hubiese completado la representación que le correspondiese bajo estas disposiciones, a cada uno de los otros partidos de minoría. (b) Si el partido o candidatura que eligió más de dos terceras partes de los miembros de cualquiera o ambas cámaras hubiese obtenido más de dos terceras partes del total de los votos emi-tidos para el cargo de Gobernador, y uno o más partidos de minoría no eligieron el número de miembros que les correspon-día en el Senado o en la Cámara de Representantes o en ambos cuerpos, según fuere el caso, en proporción a los votos deposita-dos por cada uno de ellos para el cargo de Gobernador, se decla-rarán electos adicionalmente sus candidatos hasta completar dicha proporción en lo que fuere posible, pero los Senadores de todos los partidos de minoría no serán nunca, bajo esta dispo-sición, más de nueve ni los Representantes más de diecisiete. Para seleccionar los candidatos adicionales de un partido de minoría, en cumplimiento de estas disposiciones, se considera-rán, en primer término, sus candidatos por acumulación que no hubieren resultado electos, en el orden de los votos que hubieren obtenido y, en segundo término sus candidatos de distrito que, sin haber resultado electos, hubieren obtenido en sus distritos respectivos la más alta proporción en el número de votos depositados en relación con la proporción de los votos depositados a favor de otros candidatos no electos del mismo partido para un cargo igual en otros distritos. Los Senadores y Representantes adicionales cuya elección se declare bajo esta sección serán considerados para todos los fines como Senadores o Representantes por Acumulación. La Asamblea Legislativa adoptará las medidas necesarias para reglamentar estas garantías, y dispondrá la forma de adjudicar las fracciones que resultaren en la aplicación de las reglas contenidas en esta sección, así como el número mínimo de votos que deberá depositar un partido de minoría a favor de su candidato a Gobernador para tener derecho a la represen-tación que en la presente se provee. Art. Ill, Sec. 7, Const. PR, LPRA, Tomo 1, ed. 2016, págs. 398-399. El hecho fundamental que activa la aplicación de esta cláusula es el que un partido de mayoría alcance más de dos terceras partes en una de las cámaras legislativas como resultado en una elección general. La preocupación se centra en cuál será la composición del poder legislativo. En el supuesto de que se dé ese escenario en alguna de las cámaras legislativas, el remedio dependerá de cuál es el resultado electoral a nivel de la gobernación. Aunque de primera impresión se puede pensar que ese esquema cons-titucional es complicado, en realidad no lo es. Se compone de dos mecanismos medulares organizados en sus incisos (a) y (b). El primero, recogido en el inciso (a), aplica cuando el partido que obtuvo más de dos terceras partes en una cámara, obtiene menos de dos terceras partes de los votos para la gobernación. El segundo, dispuesto en el inciso (b), aplica en casos en que esa mayoría en la gobernación so-brepasa dos terceras (2/3) partes. Asimismo, la See. 7, supra, se encarga de disponer cómo se identifican los candidatos que entrarán por adición a la cámara correspondiente. La solución que brinda el texto constitucional es utilizar los candidatos por acumulación no elegidos y, agotada esa lista, los candidatos por distrito. El orden de prelación de los candidatos por acumulación es por número total de votos recibidos, mientras que los can-didatos de distrito se colocan en orden conforme a la pro-porción de los votos que recibieron en relación con los can-didatos contrincantes dentro de sus distritos. En este caso, los resultados electorales configuraron un escenario en el que procede aplicar el mecanismo del inciso (a) y bajo el cual procede añadir senadores hasta completar un total de nueve. De hecho, ya se añadieron tres. Por lo tanto, no existe duda alguna de que los resultados de los comicios electorales del pasado 8 de noviembre de 2016 requieren incorporar miembros por adición en el Senado de Puerto Rico. El asunto es cómo interpretar el mandato de declarar “electos candidatos del partido o partidos de mi-noría en número suficiente hasta que la totalidad de los miembros del partido o partidos de minoría alcance el nú-mero de nueve en el Senado”. See. 7, supra. B. Intención original de la Convención Constituyente Al examinar el Diario de Sesiones de la Convención Constituyente, encontramos tres eventos que aluden a la discusión en torno a la See. 7, supra. Primeramente, re-salta la presentación del Informe de la Comisión de la Rama Legislativa donde la propuesta inicial para la repre-sentación de minorías estaba contenida en la See. 4. El 28 de diciembre de 1951 se presentó el texto inicial de lo que finalmente se convirtió en la actual Ley de Minorías. 4 Dia-rio de Sesiones de la Convención Constituyente de Puerto Rico 2594-2595 (1961). Aunque existen ciertas diferencias con respecto al texto finalmente aprobado, el diseño inicial en sus componentes más relevantes es el mismo. Ambas redacciones reconocen el supuesto de un partido que ob-tiene más de dos terceras partes en una de las cámaras legislativas, las fórmulas aplicables si se obtuvo más o me-nos de dos tercios de los votos para la gobernación y topes para que los legisladores que se añadan no superen un ter-ció de los miembros que componen cada cámara. En su in-forme, la Comisión de la Rama Legislativa aseveró que “ha[bía] elaborado un plan de representación que garantiza una justa representación a los grupos minoritarios”. (Énfa-sis suplido). íd., págs. 2595-2596. De igual modo, reconoció que “[e]sta fórmula de garantía a las minorías se [produjo] y recomend[ó] por la Comisión como un medio de dar justa interpretación a la voluntad del pueblo y no como una con-cesión a partidos políticos”. (Énfasis suplido). íd., pág. 2596. Por último, tras explicar su propuesta, recalcó nuevamente que las disposiciones constitucionales que recomendó “fijan de una manera precisa y clara la garantía de representación mínima a los grupos minoritarios”. (Énfasis suplido). íd., pág. 2597. Estas expresiones ilustran el foco primordial del texto constitucional objeto de examen. En segundo lugar, el debate en la sesión de 28 de diciembre de 1951, cuando se presentó y se discutió el In-forme de la Comisión de la Rama Legislativa, se concentró en una apreciación de que la propuesta elaborada por la Comisión era muy complicada y creaba incertidumbre en la ciudadanía sobre el número de legisladores que compon-drían las cámaras legislativas. En ese contexto surgió una propuesta del delegado Gelpí, para eliminar los legislado-res por acumulación y en el caso particular del Senado, estructurarlo a base de tres senadores por cada uno de los ocho distritos senatoriales. Su idea para garantizar las dos terceras partes de la mayoría era elegir tres legisladores por cada distrito senatorial de manera que siempre hu-biera un senador por distrito que perteneciera a un partido de minoría. Diario de Sesiones, supra, T. 2, pág. 1283. Sin embargo, en respuesta a su proposición, el delegado Ne-grón López expresó: Cuando nosotros redactamos este plan y cuando comparece-mos ante la Convención Constituyente a defenderlo, no estamos pensando en que estamos afiliados a un partido político ni es-tamos pensando remotamente en la fuerza electoral que ese partido político puede tener. Pero parece que una parte de los delegados no puede sustraerse a un gran impulso para hablar a nombre de las representaciones que ostentan y a veces co-meten errores grandes en contra de sí mismos. [[Image here]] ¿Dónde está la voz, no ya de esos partidos políticos que es lo único que preocupa a algunos delegados en esta Convención Constituyente, dónde está la voz de esos electores que votaron por esos partidos políticos, que no resultaron ser en ningún distrito, el segundo partido? ¿Cuál es la expresión de su volun-tad democrática que se va a o[í]r en los cuerpos parlamenta-rios? Sin duda alguna que este plan está predicado en la aspi-ración o de ser mayoría o de ser primer partido de la minoría, pero yo no creo que ése es el role que debe jugar ningún dele-gado en la Convención Constituyente. A mí me parece que es más elevada y me parece que es más respetable, la actitud de guardar el más alto reconocimiento al deseo de los electores cuando votan, cualquiera que sea el partido o la forma en que ellos expresen su deseo y su voluntad. (Énfasis suplido). Id., págs. 1301-1302. Luego, al discutir el inciso (b) de la eventual See. 7, supra, el delegado Negrón López expuso: No hay ninguna situación en la historia con la cual nosotros podamos ilustrarnos cómo funciona esta regla. Y esperamos que una situación de esa índole no se produzca, porque me parece que es demasiado extrema y que no hace ni siquiera bien a la democracia. Pero si ocurriera, como dádiva tampoco, generosidad tampoco, pero tampoco como acto de justicia a partido político, sino como reconocimiento a núcleos de opi-nión, aquí está la garantía de representación para que no haya grupos electorales, voluntad de masa y de pueblo, cuya voz no se oiga en las cámaras legislativas, para que se planteen y se discutan todos los problemas, y todos los puntos de vista, y para que las mayorías legislativas tengan el acicate y el estí-mulo de una minoría que vigila y colabora en el proceso democrático. (Énfasis suplido). íd., pág. 1304. El contenido de estas expresiones no debe ser minimizado. Si bien no exhiben una discusión donde se reconoció tajantemente que los candidatos independientes debían ser contados entre las adiciones producto de esta protección constitucional, arrojan luz sobre el propósito que se buscó proteger en la See. 7, supra. Se reconoció ex-presamente que el designio responde a brindar un recono-cimiento a los núcleos de opinión “cuya voz no se oiga en las cámaras legislativas” y no como un “acto de justicia a [un] partido político”. Diario de Sesiones, supra, T. 2, pág. 1304. Estas expresiones encaman el principio de que la clasificación de ciertos candidatos como de “partido de mi-noría” se define en contraste con la mayoría que obtuvo una representación abrumadora en la cámara legislativa correspondiente. Los constituyentes cavilaron que el fin de la garantía constitucional fue enfrentar esa mayoría de más de dos terceras partes con un contrapeso de poder ar-ticulado a través de una minoría de núcleos de opinión que vigilara su actuación. Estos debates de 28 de diciembre de 1951 produjeron algunas modificaciones al texto propuesto. El 21 de enero de 1952, la Ley de Minorías, identificada ya para ese en-tonces como la See. 7, supra, fue nuevamente objeto de discusión. Precisamente ese día, la disposición sufrió dos enmiendas que generaron un debate relevante para fines de este análisis. Una de las enmiendas incorporó lo que hoy día es el segundo párrafo del inciso (a) de la See. 7, supra. La otra fue la última oración de la See. 7, supra, que delega en la Asamblea Legislativa la facultad de establecer el número mínimo de votos que deberá depositar un par-tido de minoría a favor de su candidato a gobernador para tener derecho a la representación por adición. Durante una discusión sobre esa última enmienda, el delegado Negrón López indicó lo siguiente: [...] [E]so es lo que siempre se tuvo en mente cuando se dis-cutió sobre estas fórmulas que proporcionaban una garantía de representación adicional a los grupos minoritarios, pudiera haber una representación, una distribución inadecuada de los votos, que produjera una situación, que no respondiera a los criterios de opinión pública, y para eso convenía proveer algo en la constitución, de manera que importantes núcleos de opi-nión pública tuvieran voces que expresaran sus puntos de vista en la Asamblea Legislativa de Puerto Rico. Pero yo quiero decir, señor Presidente, que cuando se escri-bieron las palabras de esta proposición originalmente, no se tuvo una idea tan preeminente, tan importante, tan absoluta, tan esclarecida sobre los partidos políticos. Lo que se tenía era un gran respeto a los grupos de opinión, a los núcleos de opi-nión importantes, no pensando en pequeños grupos que pudie-ran equivocarse y dividirse por cosas accidentales y adjetivas, votando en contra de lo que debía ser la norma de su pensa-miento y de su criterio, de lo que es el ejercicio útil de la de-mocracia, que manda a los hombres no dividirse por triviali-dades y que les ordena ceder en las cosas que puedan ser pequeñas, a cambio de lo que sea definitivo y fundamental; y pensando en esos grupos importantes de opinión ... digo, si no importaba tampoco que fueran pequeños ... pero que fueran respetables y sobre todo lo que tuvieran, que pudieran expre-sarse y que tuvieran corporeidad expresada en estas disposi-ciones constitucionales ... y para esos grupos se proveía representación. [[Image here]] Yo no creo que la Asamblea Legislativa, ni ahora ni nunca, porque estamos en la afirmación de principios puros de demo-cracia en Puerto Rico, yo no creo que nadie se atreva a negar la virtualidad de esos principios haciendo algo que pueda ser contrario a los mismos. Yo no creo que la Asamblea Legislativa pueda ser injusta cuando determine cuál es el mínimum que ha de tener en votos determinado partido político, para que pueda participar en este número de candidatos adicionales. Pero yo creo, señor Presidente, que lo justo es que cuando en las proporciones un grupo, [o grupos] de electores —no importa si tienen una insignia, no importa si tienen un partido— tienen un número suficiente para que su identidad se refleje en la proporción total, que esos grupos puedan participar sin limita-ciones, aunque la Asamblea Legislativa, caprichosamente, pueda imponérselas en el futuro. (Énfasis suplido). Diario de Sesiones, supra, T. 3, págs. 2027-2028. En ese sentido, podemos concluir que la idea en tomo a la importancia de los núcleos de opinión y su identificación dentro del propósito principal de respetar la voluntad de los electores, es un componente inherente en el diseño de la See. 7, supra. Según surge de los debates de la Convención Constituyente, aunque hubo diferencias de criterios sobre los detalles de la propuesta, el sentido general del esquema adoptado fue el propuesto desde un inicio. HH HH 1 — 1 Los candidatos Hernández, Rodríguez Otero y Ruiz Nieves sostienen que como la See. 7, supra, menciona “partido de minoría”, esa es la figura exclusiva que la disposición busca proteger y en torno a la cual gira todo el mecanismo de la Ley de Minorías. Arguyen que no es posible que la mención de “partido de minoría” pueda incluir candidatos independientes. Su contención supone que un candidato independiente nunca puede ser considerado para el cóm-puto de la totalidad de nueve senadores que dispone la Ley de Minorías. Según su lógica, estos caen en una tercera categoría no contemplada por la See, 7, supra, que los ex-cluye de su aplicación, pues la suma de la totalidad de los nueve senadores por adición debe considerar únicamente legisladores electos bajo la insignia de ion partido político. Es decir, los legisladores independientes no son del partido de minoría y no son del partido de mayoría y, por consi-guiente, quedan fuera del alcance de la cláusula constitucional. Aunque en ciertas instancias el texto de nuestra Cons-titución es claro y no requiere mayor elucubración, siempre surgen ocasiones —como esta— en las que es necesario auscultar qué fue lo que los constituyentes concibieron, de manera que su interpretación sea cónsona con sus propósitos. En cuanto al debate que existe sobre cómo des-cifrar la intención original de los constituyentes, he adver-tido que “[n]o debe confundirse el originalismo con el literalismo”. (Énfasis suplido). R.L. Martínez Torres, El originalismo como método de interpretación constitucional y el principio de separación de poderes, 49 (Núm. 2) Rev. Jur. UIPR 249, 265 (2015). Según hemos reconocido, los Jueces de este Foro no brindaremos una interpretación al texto de nuestra carta magna que vaya más allá de su significado original y que pretenda ignorar la historia de-trás de la cláusula constitucional en cuestión, AAR, Ex parte, 187 DPR 835, 871-872 (2013). Es decir, no “avalar [emos] interpretaciones de cláusulas constituciona-les que claramente van en contra del propósito de quienes las formularon”. íd., pág. 874. “Las disposiciones de un texto se deben interpretar de un modo que las haga compatibles en lugar de contradictorias”. (Traducción nuestra). A. Scalia y B.A. Gardner, Reading Law: The Interpretation of Legal Texts, St. Paul, Thomson/West, 2012, pág. 180.(1) A fin de cuentas, la labor de hermenéutica en este tipo de controversia constitucional nos requiere contestar la inte-rrogante: ¿Cuál es el significado de la cláusula constitucio-nal bajo análisis en el momento en que la Constitución se aprobó? La contención de los candidatos Hernández, Rodríguez Otero y Ruiz Nieves es completamente contraria al signifi-cado original que se desprende del historial constitucional de la See. 7, supra. Resulta sumamente difícil reconocer un rechazo a los candidatos independientes cuando, precisa-mente, los debates sobre el texto constitucional ilustran la intención de proteger los núcleos de opinión carentes de re-presentación en las cámaras legislativas. No se pueden pa-sar por alto las expresiones incisivas que reconocen que este mecanismo no buscó proteger a los partidos políticos y que, por el contrario, se diseñó para garantizar una representa-ción justa de los grupos minoritarios. Las discusiones du-rante la Convención Constituyente desentrañan la impor-tancia de los núcleos de opinión y la voluntad de los electores en el esquema de la disposición constitucional en controversia como bases del texto adoptado. En ese sentido, la idea cardinal de los constituyentes de que la propuesta constitucional buscó ampliar el espectro de representación política resalta del debate e historial constitucional. De esta manera, para fines de la See. 7, supra, el concepto “partido de minoría” significa un grupo de opinión que promulga ideas contrarias a las del partido que obtuvo la mayoría le-gislativa, sin importar si tiene una insignia o mi partido debidamente inscrito. No depende del número de candidatos que postule ese grupo de opinión ni de si tiene o no una insignia. Del texto constitucional surgen dos categorías de repre-sentación: (1) los candidatos de la mayoría que obtuvo más de dos terceras partes de los escaños y (2) la minoría que la vigilará y colaborará en el proceso democrático desde la Rama Legislativa. Los candidatos independientes, clara-mente, no son parte de esa mayoría, por lo que, como conse-cuencia inescapable, quedan enmarcados dentro de la mino-ría que servirá de contrapeso. No procede reconocer una tercera categoría no incluida en el texto de la See. 7, supra, para enmarcar a los candidatos independientes y dejarlos desprovistos de la protección que precisamente los constitu-yentes quisieron reconocer en la Ley de Minorías. Igual apreciación se ha tenido en la academia. Véase O.E. Resu-mil de Sanfilippo y R. Faría González, La garantía constitu-cional a la representación de las minorías en la Asamblea Legislativa: naturaleza, alcance y extensión, 65 Rev. Jur. UPR 329, 338 (1996) (“La realidad es que la tutela que [el constituyente] quiso garantizar para evitar la concentración de poder en una ideología política se fundamentó en ofrecer participación a los diferentes sectores de opinión en la ges-tión gubernamental cuando un solo partido lleva a la cá-mara correspondiente más de dos terceras partes de sus miembros” [énfasis omitido]). Además, resulta pertinente destacar que el PPD tam-bién compartió esta interpretación cuando en 1995 solicitó ante este Tribunal la concesión de un escaño adicional tras la afiliación del senador Sergio Peña Clos al PNP. Véase P.P.D. v. Peña Clos I, 140 DPR 779 (1996). En ese sentido, aunque el senador Peña Clos abandonó el PPD en 1993 y se identificó como senador independiente, el PPD lo consi-deró dentro del cálculo que requiere la Ley de Minorías y no se cuestionó la necesidad de un candidato adicional para completar la representación minoritaria hasta que el senador cambió de afiliación al PNP. En ese entonces per-mitimos que el senador Peña Clos permaneciera en el Se-nado y concedimos la certificación de un candidato adicional. P.P.D. v. Peña Clos I, supra, pág. 781. Esta interpretación se sustenta a su vez con preceden-tes de este Tribunal. En Guadalupe v. C.E.E., 165 DPR 106 (2005), atendimos una controversia sobre el mecanismo de representación de minorías según la Ley de Municipios Au-tónomos del Estado Libre Asociado de Puerto Rico de 1991, 21 LPRA see. 4001 et seq. La Asamblea Legislativa creó un esquema de representación de minorías estatutario como parte de la elección de los componentes de las legislaturas municipales. Específicamente, la Ley de Municipios Autó-nomos estableció que el poder legislativo en Vieques se ejerce por una Legislatura Municipal, compuesta por doce legisladores municipales, nueve de ellos elegidos por el voto directo de los electores y tres mediante el mecanismo de representación de minorías. El método que debe se-guirse en la repartición de estos últimos tres escaños es el siguiente: (a) La Comisión Estatal de Elecciones declarará electo entre los candidatos que no hayan sido electos por el voto directo, aquéllos dos (2) que hayan obtenido más votos en el partido que llegó segundo en la votación para legisladores municipa-les, y uno (1) del partido que llegó tercero. En el caso de Cu-lebra, el legislador municipal adicional que se declarará electo será del partido segundo en la votación para legisladores municipales. (Énfasis suplido). 21 LPRA sec. 4153(a). La controversia se generó cuando resultó electo un can-didato independiente a alcalde y, además, su grupo de can-didatos a legisladores municipales alcanzó más votos que el Partido Independentista Puertorriqueño (PIP). Se cues-tionó si el tercer escaño correspondería al PIP, tercer par-tido en votos, o al grupo del candidato independiente. En aquella ocasión, la CEE optó por reconocer que el requisito de “partido” no impedía reconocer que el tercer escaño per-tenecía por decisión popular al grupo de legisladores mu-nicipales del candidato independiente. Esa posición fue avalada por todos los Jueces que componían este Tribunal. Al llegar a esa conclusión, este Tribunal expresó unánime-mente que [c]ualquier interpretación de la Ley Electoral de Puerto Rico debe estar en consonancia con el referido articulado que, como hemos visto, promulga, entre otras cosas, la prevalencia de los derechos electorales del ciudadano sobre los derechos y las prerrogativas de todos los partidos y las agrupaciones políticas. La democracia existe para hacer valer la voluntad de los ciudadanos, no la de los partidos políticos. En consecuencia, concluimos que el mecanismo electoral para garantizar la representatividad de las minorías no está limitado a los partidos políticos. Se debe entender que la ex-presión “partido político” contenida en el inciso (a) del Art. 4.003 de la Ley de Municipios Autónomos, supra, incluye a cualquier agrupación de individuos o a candidatos indepen-dientes que hayan comparecido válidamente a una elección y hayan obtenido la segunda o tercera posición de entre las al-ternativas electorales de una elección. En este sentido, haber obtenido el suficiente número de votos directos como para lle-gar segundo o tercero en un evento electoral cualifica a un candidato independiente para obtener un escaño mediante el mecanismo de representación de minorías. (Énfasis suplido). Guadalupe v. C.E.E., supra, págs. 118-119. Incluso, la entonces Jueza Asociada, Hon. Liana Fiol Matta, manifestó al dar su conformidad a la Opinión del Tribunal “que el Tribunal utiliz[ó] una metodología inter-pretativa correcta, a partir de los principios básicos de nuestro esquema electoral, para llenar una laguna en la Ley de Municipios Autónomos y evitar una interpretación contraria a nuestra Constitución”. íd., pág. 120. IV No cabe duda de que esta lectura del texto constitucio-nal es la más razonable y la que mejor se ajusta a su ver-dadera intención. Además, la interpretación que avala una mayoría hoy trasciende la situación de hechos particular en este caso y considera las consecuencias que supondría ajustarnos al literalismo que proponen los candidatos Her-nández, Rodríguez Otero y Ruiz Nieves. El problema con su planteamiento no es solo que resulta contrario a la in-tención de los constituyentes, sino que, además, tampoco presta atención al efecto que tiene sobre la mayoría de dos terceras partes no incluir a los candidatos independientes entre los nueve de minoría. El diseño constitucional, según vimos, busca lograr que el hecho de que un partido obtenga una mayoría superior de dos terceras partes no implique la supresión de voces disidentes en el proceso legislativo. Es decir, se pretendió proteger que esa diferencia representativa tan amplia, pro-ducto de la voluntad popular, no limitara el debate entre una mayoría electa con una misma ideología y una minoría alterna. Ahora bien, ese diseño también preserva las dos terceras partes de la mayoría. Debe tenerse presente que la mayoría de dos terceras partes juega un papel fundamental en nuestra Rama Legislativa. En particular, esa mayoría cualificada tiene el poder de enmendar la Constitución, convocar una Asamblea Constituyente, iniciar procesos de residenciamiento y sobre-pasar un veto ejecutivo. Véanse el Art. VII, Secs. 1-2 y el Art. Ill, Secs. 19 y 21, Const. PR, LPRA, Tomo 1. La facultad para ejercer esos poderes quedaría afectada severamente de no protegerse el delicado balance que la See. 7, supra, es-tructura entre la mayoría de dos terceras partes, electa por el Pueblo, y la representación minoritaria. No obstante, esas facultades de la mayoría legislativa se anularían si adoptá-ramos la postura de los candidatos Hernández, Rodríguez Otero y Ruiz Nieves. Sobre este punto es correcto el si-guiente análisis incluido en la Resolución recurrida: [T] ornemos como supuesto que hubieran resultado electos veinte (20) senadores por el PNP, tres (3) por el PPD y cuatro (4) candidatos independientes. El PNP tendría una mayoría de 74% que activa la disposición constitucional. Bajo la posi-ción esbozada por los peticionarios solo debiéramos contar tres (3) senadores de minoría para efectos del cómputo y correspon-dería añadir seis (6) legisladores por fórmula constitucional. El resultado final sería un total de treinta y tres (33) senado-res, donde la mayoría del PNP se reduce ahora a un 60.60%, menos de las dos terceras partes. Resolución Núm. CEE-RS-16-090, págs. 21-22, Apéndice, págs. 43-44. Solo uno de los candidatos peticionarios se aventura a afirmar que no existe una exigencia de preservar las dos terceras partes de la mayoría. Sin embargo, lo cierto es que se trata de un principio claro reconocido en los debates de la Convención Constituyente. Con respecto a ese principio, el delegado Reyes Delgado reconoció enfáticamente que los constituyentes "no queremos que un partido que ha obte-nido las dos terceras partes del voto total, venga a formar la Asamblea Legislativa con menos votos de los que en rea-lidad el voto electoral le produjo para venir al hemiciclo de la Cámara y del Senado en su dia”. Diario de Sesiones, supra, T. 2, pág. 1282. Además, el delegado Reyes Delgado indicó que “la mayoría no se está desprendiendo de nada, no está haciendo ningún sacrificio, ni pone en peligro el funcionamiento de sus dos cámaras aun hasta las dos ter-ceras partes para que su gobierno se desarrolle sin dificul-tades de ninguna índole”. (Énfasis suplido). íd., págs. 1299-1300. De hecho, existe una discusión entre este dele-gado y el delegado Negrón López, en la cual este último rechazó una enmienda ante la posibilidad de que el resul-tado fuera que la representación de la minoría excediera la tercera parte. Mientras tanto, el delegado Reyes Delgado aseguró que ese número no puede excederse. íd., pág. 1305. Asimismo, el delegado Figueroa Carreras reconoció la intención de preservar las dos terceras partes de la ma-yoría cuando se propuso como enmienda disponer una frac-ción fija de un tercio para la minoría. Por consideraciones prácticas, la redacción final fijó un número determinado de nueve espacios para el caso del Senado y no un cálculo fractional. Se escogió el número de nueve senadores por-que nunca excedía del tercio reservado a la minoría. A esos fines, el delegado Figueroa Carreras expresó que [ésta] es la proposición que cubre precisamente la aspiración de la mayoría, porque la aspiración de la mayoría es garantir una tercera parte a la minoría, pero al mismo tiempo, ella tener garantidas sus dos terceras partes. Tan es así, que cuando se hizo una proporción exacta, yo recuerdo que se argumentaba, “en el caso de la defección de una persona”, y yo reconocí que eso podría ser un argumento fuerte. De ahí que surgiera una proposición como ésta, que da a la mayoría sus 213 partes con un margen de garantía y ase-gura a las minorías su tercera parte, sin tener que entrar en las disquisiciones estas a que nos llevan las fracciones, sin las grandes complicaciones que tiene el trabajo, trabajo laborioso, trabajo justiciero, pero complicado; y del mismo modo, vuelvo a decir, que la representación proporcional ha sido rechazada por ustedes —y al decir ustedes me refiero a don Luis Muñoz Marín— sobre la base de que es muy complicada. (Énfasis suplido). íd., págs. 1307-1308. Precisamente, así lo reconocimos en Fuster v. Buso, supra, págs. 336-337, cuando puntualizamos que [...] la Ley [de Minorías] quiere evitar el resultado anómalo de que mediante la donación de escaños adicionales las minorías resulten tener más de una tercera parte de los miembros de una o ambas Cámaras Legislativas cuando el partido de la mayo-ría haya obtenido esas dos terceras partes o más. Esto es así porque hay asuntos que requieren las dos terceras partes o más de los votos y de lo contrario los escaños adicionales do-nados podrían frustrar el mandato electoral. (Énfasis suplido). V Debo aclarar que dentro del diseño de la See. 7, supra, se distinguen dos escenarios en los que se hace referencia al término “partidos de minoría”. El primero, previamente discutido, gira en torno a quiénes cuentan dentro de los nueve candidatos que la disposición constitucional procura preservarle a la minoría en la Asamblea Legislativa. Ahora bien, el segundo escenario es distinto y versa sobre quiénes son elegibles para ser añadidos bajo la Ley de Minorías. Precisamente, en Fuster v. Buso, supra, este Tribunal tuvo que resolver si un candidato que no pertenece a un “partido de minoría” podía aspirar a ser añadido por adi-ción conforme a la See. 7, supra. En ese entonces, se re-clamó que el exgobernador Roberto Sánchez Vilella, candi-dato por acumulación por el Partido del Pueblo que no resultó electo en las elecciones de 1972, debía ser incluido como representante por adición, por haber obtenido el mayor número de votos entre los candidatos por acumulación no electos. En aquella elección el Partido Popular Demo-crático (PPD) obtuvo una mayoría en exceso de dos terce-ras partes en la Cámara de Representantes, mientras que para la gobernación alcanzó menos de dos terceras partes. Ante esa realidad, quedaron configurados los elementos para la activación del inciso (a) de la See. 7, supra. El pro-blema de quienes solicitaron el escaño para Sánchez Vile-lla era que su partido obtuvo solo un 0.24% de los votos para gobernador. Es decir, logró menos del cinco por ciento requerido por la ley electoral para quedar inscrito. Al excluir a Sánchez Vilella de la lista de candidatos no electos a ser considerados por adición, señalamos clara-mente que en la Ley Electoral se adoptó el requisito de un mínimo de cinco por ciento en la candidatura a la goberna-ción en obediencia al mandato constitucional expresado en el último párrafo de la See. 7, supra. Fuster v. Buso, supra, pág. 341. En otras palabras, el legislador dispuso el número mínimo de votos que debería depositar un partido de mino-ría a favor de su candidato a gobernador para tener derecho a la representación que provee la Ley de Minorías. Ese escenario es completamente distinto al que se en-frenta hoy este Tribunal. La posibilidad de reconocer la representación de otros núcleos de opinión que no sean de partidos políticos resulta excluida para efectos de identifi-car qué candidatos pueden entrar por la Ley de Minorías. Esto no se debe al mero hecho de que la See. 7, supra, hace referencia a “partido de minoría”, sino al diseño que se in-fiere luego de un análisis integral de la disposición constitu-cional, según concluido correctamente en Fuster v. Buso, supra. Entre los votos obtenidos para la gobernación y a nivel de candidaturas legislativas existe una correlación que los amarra a la necesidad de un partido político. Se trata de un límite en el propio esquema de la disposición constitucional. Es decir, en este supuesto no se da la adición, no porque estos no sean candidatos de un “partido de mino-ría” sino porque incumplen el requisito adicional de presen-tarse como candidato junto con un candidato a gobernador que hubiere obtenido un porcentaje predeterminado de los votos. Por el otro lado, al esclarecer quiénes deben ser consi-derados dentro de la totalidad de los nueve senadores que la See. 7, supra, le concede a la minoría, es nuestro deber vindicar la noción original de los constituyentes de procu-rar ampliar el espectro de representación política diversa en nuestras cámaras legislativas, sin diluir la representa-ción mayoritaria a menos de dos terceras partes del nú-mero total de miembros del cuerpo. Queda armonizado así el texto de la disposición constitucional en su contexto real. VI El sentido de responsabilidad que supone nuestra labor como máximos intérpretes de la Constitución nos requiere reconocer las complejidades de esta controversia para po-der brindar una solución que esté acorde con la intención de los constituyentes. Por primera vez en nuestra historia resultó electo un senador independiente por acumulación por una cantidad abrumadora del voto electoral al mismo tiempo que un partido obtuvo más de dos terceras partes de los veintisiete escaños que componen ese cuerpo legislativo. Una interpretación del texto constitucional que peque de literalista, según nos solicitan los candidatos Hernández, Rodríguez Otero y Ruiz Nieves, resultaría en excluir a ese senador electo del análisis que requiere la See. 7 del Art. Ill de la Constitución, supra. Según ex-puesto, no podemos abrir la puerta a ampliar la composi-ción del Senado de Puerto Rico en número y proporciones que chocan claramente con la voluntad de los forjadores de la Constitución. Su pretensión fue, precisamente, “dotar a nuestro pueblo de instituciones de gobierno genuinamente representativas y democráticas” y es nuestra labor preser-var y defender esa intención. En definitiva, los porcentajes de la See. 7, supra, se basan en la totalidad de los senado-res electos. Por eso el cálculo no puede excluir a ninguno. Por último, la situación particular con respecto a la elec-ción del Ledo. Juan Dalmau Ramírez como senador por acumulación del PIP, tampoco altera este análisis. El que el partido del licenciado Dalmau Ramírez no quedara ins-crito no incapacita que sus candidatos al Senado sean con-tados dentro de los nueve escaños que garantiza este me-canismo constitucional a la minoría. Tanto el electo senador Dalmau Ramírez como el electo senador Vargas Vidot —así como todo otro senador electo— cuentan para determinar cuántos legisladores hay en total. En ese cálcu-lo estos dos senadores deben ser clasificados como legisla-dores de “partido de minoría” porque —como vimos— esa frase en la See. 7, supra, no se limita a partidos inscritos sino a grupos de opinión que no tienen representación ma-yoritaria en la Asamblea Legislativa. Es claro que ambos senadores electos no pertenecen al partido de mayoría, por lo que se clasifican más apropiadamente dentro del grupo de la minoría a la que se refiere la See. 7, supra. VII Por los fundamentos expuestos procede confirmar la Re-solución Núm. CEE-RS-16-90 emitida por la Presidenta de la CEE, porque su conclusión es correcta y conforme a derecho.   The provisions of a text should be interpreted in a way thatrenders them compatible, not contradictory”.